Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response for Election/Restrictions
Applicant's election without traverse of Group I (claims 1-7) in the reply filed on 04/20/2021 is acknowledged. Non-elected Group II (claims 8-14) and Group III (claims 15-20) are withdrawn from consideration.    The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/16/2019, 12/28/2020 and 03/30/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Notification regarding 35 USC § 112f
The following is a quotation of 35 U.S.C. 112f:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “a food preparation control unit for controlling…” in claim 1 has been interpreted under 35 U.S.C. 112(f), because it uses/they use a generic placeholder “a food preparation control unit” coupled with functional language “for controlling…” without reciting 
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112f limitation: “…The cooking preparation controls 118 includes buttons, knobs, touch-screen controls, etc. that respond both the manual adjustments and to the controls of the control adjustment/recommendation system 112…” as described in the present specification.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Quayle Action
This application is in condition for allowance except for the following formal matters:
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP 606.01.
The following tittle is suggested: “A food preparation system”

Claim Objections
Claims 8-20 are objected to because of the following informalities:
In light of applicant’s election without transverse filed on 04/20/2021, claims 8-20 should be canceled.   

	The following is an examiner’s statement of reasons for allowance:
	Allowance of claims 1-7 is indicated because: 
In light of Notification of 112f above; and
None of prior art anticipates or renders fairly obvious in combination to teach the limitations of the claimed invention such as the food preparation control unit including one or more processors and memory storing instructions, the instructions, when executed by the one or more processors cause the processors to perform operations comprising: triggering image capturing of the camera to obtain one or more images of the food support platform while the food support platform supports a first food item; performing ingredient recognition for the first food item based on the one or more images of the food support platform, including: classifying a feature tensor of a respective image of the one or more images in a general classifier to identify one or more first-level food ingredient categories corresponding to the first food item; and classifying the feature tensor of the respective image in a respective detailed classifier corresponding to each of the one or more first-level food ingredient categories to identify a corresponding second-level food ingredient category corresponding to the first food item, wherein the second-level food ingredient category is a sub-category of said each first-level food ingredient category; and, adjusting the one or more heating units for heating the first food item in accordance with the ingredient recognition that has been performed as cited in claims 1.


Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lima et al. (US 2015/0136760 A1) discloses “Microwave oven using solid state amplifiers and antenna array”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
07/29/2021